DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on December 02, 2020.  Claims 1 – 23 are pending and currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“wherein the body comprises a cover for covering the USB charging port when not in use” as recited in Claim 8, lines 1 & 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 6, 9, 10, 12, 13, 15 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (U.S. Patent Number 10,547,036 B1) to Ashley et al.
Regarding claim 1, Ashley et al., discloses the wearable shoulder bag (25) comprising:

b) one or more shoulder straps (30 & 31) coupled to the body (25) and configured to be worn on the shoulder of the user (See Figure 4);
c) the USB charging port (10) for receiving the USB cable (100) integrated within one of the one or more shoulder straps (30) (See Figure 4); and
d) the power bank (11) connected to the USB charging port (10) and for charging an electronic device (15) coupled to the USB charging port (10) through the USB cable (100) (See Figure 1).

Regarding claim 2, Ashley et al., discloses the shoulder bag (25) comprising the back pack (See Column 10, lines 59 & 60) (See Figure 4).

Regarding claim 4, Ashley et al., discloses the power bank (11) is located within the body (i.e. Body of (25) in Figure 4) of the wearable shoulder bag (25) (See Figure 4).

Regarding claim 5, Ashley et al., discloses the power bank (11) is removable (See Figures 4 & 9).



Regarding claim 9, Ashley et al., discloses the wearable bag (25) comprising: 
a) the body (i.e. Body Portion of (25) in Figure 4) comprising the top side, the bottom side, the right side and the left side, wherein the body (i.e. Body Portion of (25) in Figure 4) is openable from one or more of the top side, the bottom side, the right side and the left side; and
b) the power bank (11) integrated within the body (i.e. Body Portion of (25) in Figure 4), the power bank (11) configured for charging the electronic device (15) (See Figure 1).

Regarding claim 10, Ashley et al., discloses the wearable bag (25) comprises the back pack (See Figure 4).

Regarding claim 12, Ashley et al., discloses the power bank (11) is removable.

Regarding claim 13, Ashley et al., discloses wherein the power bank (11) is located within the pocket (64) of the body (i.e. Body Portion of (25) in Figure 4).

for charging the electronic device (15) (See Figures 1, 2, 3 & 4).

Regarding claim 16, Ashley et al., discloses the power bank (11) charged by removably coupling the power cord (104) to the inlet port (13) of the power bank (11) (See Figures 1, 2 & 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 18, 19, 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,547,036 B1) to Ashley et al., in view of (U.S. Patent Publication Number 2021 / 0119459 A1) to Vick.
Regarding claim 3, Ashley et al., does not disclose the power bank is located within one of the one or more shoulder straps.
Vick teaches the power bank (14) is located within one shoulder strap (1) (See Figures 2, 3 & 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power bank located within one shoulder strap as taught by Vick with the wearable shoulder bag of Ashley et al., in order to provide quick and easy battery access without having to open the backpack. 

Regarding claim 11, Ashley et al., discloses the power bank (11) (See Figure 4).
Furthermore, Ashley et al., as modified by Vick discloses the power bank (14) is located within the shoulder strap (1).

Regarding claim 18, Ashley et al., discloses the shoulder strap (30 & 31) for the wearable bag (25) comprising: a) the shoulder strap body (34); and the power bank (11) configured for charging the electronic device (15).
explicitly disclose b) the power bank (11) integrated within the shoulder strap body.
Vick teaches b) the power bank (14) integrated within shoulder strap body (1) (See Figures 2, 3 & 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make b) the power bank integrated within the shoulder strap body as taught by Vick with the wearable shoulder bag of Ashley et al., in order to quick and easy battery access without having to open the backpack.

Regarding claim 19, Ashley et al., discloses the USB charging port (10) for charging the electronic device (15) through the USB cable (100) (See Figures 1 & 4).

Regarding claim 20, Ashley et al., discloses the power bank (11) is located within the backpack (25) and connects to the USB charging port (10) through interior circuitry of the body (25).
Furthermore, Ashley et al., as modified by Vick discloses the power bank (14) is located within the pocket (6) of the shoulder strap (1) (See Paragraph 0015).

Regarding claim 21, Ashley et al., discloses the power bank (14) is removable from the pocket (6) of the shoulder strap (1) (See Paragraph 0015) (See Figures 2, 3 & 5).

Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,547,036 B1) to Ashley et al., in view of (U.S. Patent Number 6,655,565 B2) to Godshaw et al.
Regarding claim 7, Ashley et al., does not explicitly disclose one or more of the tool pocket and chain webbing for holding one or more tools.
Godshaw et al., teaches the tool pocket (42) and the chain webbing (40) for holding one or more tools (See Figure 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the tool pocket and the chain webbing for holding one or more tools as taught by Godshaw et al., with the wearable shoulder bag of Ashley et al., in order store additional personal items and equipment.

Regarding claim 14, Ashley et al., as modified by Godshaw discloses the body comprises one or more of the tool pocket (42) and chain webbing (40) for holding one or more tools (See Figure 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,547,036 B1) to Ashley et al., in view of (U.S. Patent Publication Number 2015 / 0089903 A1) to Carey.
Regarding claim 8, Ashley et al., does not explicitly disclose the body comprises the cover for covering the USB charging port when not in use.
Carey teaches the body (i.e. Body Portion of (1) in Figure 1) comprises the cover (11) for covering the USB charging port (9) when not in use (See Figures 1 & 2).
for covering the USB charging port when not in use as taught by Carey with the wearable shoulder bag in order to provide protection.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,547,036 B1) to Ashley et al., in view of (U.S. Patent Publication Number 2005 / 0140331 A1) to McQuade.
Regarding claim 17, Ashley et al., does not explicitly disclose the solar panel charging the power pack (11).
McQuade teaches the wearable bag (10) comprising the solar panel (16-1, 16-2 & 16-3) charging the power pack (100) (See Paragraph 0031) (See Figures 1 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the wearable bag comprising the solar panel as taught by McQuade with the wearable shoulder bag of Ashley et al., in order to provide portable charging to batteries and also provide power to electronic devices (See Abstract).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,547,036 B1) to Ashley et al., in view of (U.S. Patent Number 9,252,612 B2) to Baluha.
Regarding claim 22, Ashley et al., does not explicitly disclose the power bank is sewed into the shoulder strap and is recharged while coupled within the shoulder strap.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power bank sewn into the strap and is recharged while coupled within the strap as taught by Baluha with the wearable device of Ashley et al., in order to improve personal mobile charging device for use in providing standby power and / or backup charging for personal electronic devices in convenient, light weight and fashionable or utilitarian strap (See Column 4, lines 60 – 64).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,547,036 B1) to Ashley et al., in view of (U.S. Patent Publication Number 2021 / 0100340 A1) to Chang.
Regarding claim 23, Ashley et al., does not explicitly disclose the shoulder strap removably couples with the wearable shoulder bag.
Chang teaches the shoulder straps (i.e. Left & Right (20) in Figure 4) removably couples (i.e. via (222, (26/262), (16/162), (29/292) & 182)) in Figures 4, 5 & 6) with the wearable shoulder bag (10) (See Figures 4, 5, & 6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the shoulder strap removably coupled with the wearable shoulder bag as taught by Chang with the wearable shoulder bag of Ashley et al., in order to provide different adjustable configurations to accommodate various size users (See Abstract). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.L.V/           Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734